Opinion and Order
DiCarlo, Chief Judge:
Plaintiff brought this action under 19 U.S.C. § 1516a(a)(2)(1988) by filing a summons on April 22, 1993, within 30 days after the publication of a final affirmative determination by the International Trade Commission in the investigation of Steel Wire Rope from the Republic of Korea and Mexico, 58 Fed. Reg. 16,206 (March 25, 1993). Plaintiff filed its complaint on May 26, 1993, 34 days after the filing of the summons. Defendant moves to dismiss the complaint for lack of jurisdiction on the ground that the complaint was not filed within 30 days of the filing of the summons as required by 19 U.S.C. § 1516a(a)(2).
It is well settled under the court decisions in Georgetown Steel Corp. v. United States, 4 Fed. Cir. (T) 143, 801 F.2d 1308 (1986), and Pistachio Group of Ass’n of Food Indus., Inc. v. United States, 11 CIT 537, 667 F. Supp. 886 (1987), that this court lacks jurisdiction where the complaint in an action brought under 19 U.S.C. § 1516a(a)(2) is filed more than 30 days after the filing of the summons. Plaintiff has presented no valid argument distinguishing this case from the above-cited cases.
Accordingly, it is hereby
Ordered that defendant’s motion to dismiss is granted, and it is further
Ordered that the action is dismissed.